                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

UNITED STATES OF AMERICA,

            Plaintiff,

v.                                                  Crim. Action No. 1:19-CR-54-2
                                                               (Kleeh)

DARRELL ERNEST REESE,

            Defendant.


      ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 66] AND
         DENYING DEFENDANT’S MOTION TO SUPPRESS [DKT. NO. 51]

       On   December        4,       2019,    Defendant    Darrell    Ernest   Reese

(“Defendant”)    filed           a   motion    to    suppress   physical   evidence.

Pursuant to 28 U.S.C. § 636, the Court referred the motion to

United States Magistrate Judge Michael J. Aloi for initial review

and    preparation     of    a       Report   and    Recommendation   (“R&R”).   The

Magistrate Judge recommended that the motion to suppress be denied.

       When considering a magistrate judge’s R&R pursuant to 28

U.S.C. § 636(b)(1), the Court must review de novo those portions

to which objection is timely made. Otherwise, “the Court may adopt,

without explanation, any of the magistrate judge’s recommendations

to which the [defendant] does not object.” Dellarcirprete v.

Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)). Courts will

uphold portions of a recommendation to which no objection has been
made unless they are clearly erroneous. See Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

     Here, objections to the Magistrate Judge’s R&R were due on or

before Friday, January 24, 2020. To date, Defendant has not filed

any objections. Accordingly, the Court reviewed the R&R for clear

error.

                           Conclusion

     Upon careful review of the above, and finding no clear error,

the Court ADOPTS the R&R [Dkt. No. 66]. Defendant’s motion to

suppress [Dkt. No. 51] is DENIED.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record.

     DATED: January 27, 2020

                               /s/ Thomas S. Kleeh
                               THOMAS S. KLEEH
                               UNITED STATES DISTRICT JUDGE




                                 2
